Barnard, P. J.
The case of Brandon v. Avery, 22 N. Y. 469, is a conclusive authority in favor of the power of the legislature to create the office of police justice, in the village of Port Jervis, and that his jurisdiction is sufficiently defined in the act creating the office. Laws of 1873, chap. 370, § 40. It is an inferior and local court; and under article 6, section 19, of the constitution, he could he elected or appointed at such times and in such manner as the legislature should direct. Upon the merits we discover no error.
The act creating the office held by the defendant, gave him jurisdiction in actions arising under the ordinances of the village. *393Power is given by the charter for the trustees to prevent fast driving in the village.
The complaint in this action was for driving immoderately through the streets of the village, in violation of section 16 of the ordinances of the village, passed August 27, 1866, by which an action has accrued for a penalty of $15.
The ordinance is not returned; but the return shows that it was received in evidence, and was not disputed. If the relator seeks to reverse the judgment for any defect of the ordinance, he should have procured its return, tinder the present return we must assume its sufficiency. The evidence as to the driving was conflicting, but under the rules applicable to such case, an appellate court must accept the finding of the court below.
The judgment is affirmed, with costs.

Judgment affirmed.